          Case 1:17-cv-01998-RTH Document 43 Filed 10/29/20 Page 1 of 2




           In the United States Court of Federal Claims
                                            No. 17-1998
                                      (Filed: 29 October 2020)

***************************************
SYSTEM ENERGY RESOURCES, INC.,         *
COOPERATIVE ENERGY, a                  *
Mississippi electric cooperative f/k/a *
SOUTH MISSISSIPPI ELECTRIC             *
POWER ASSOCIATION, and                 *
SYSTEM FUELS, INC.,                    *
                                       *
                       Plaintiffs,     *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
                       Defendant.      *
                                       *
***************************************

                                              ORDER

         On 26 October 2020, plaintiffs filed a Notice of Acceptance of Offer of Judgment and
Request for Entry of Final Judgment Pursuant to RCFC 68. ECF No. 41. Plaintiffs indicate
“[p]ursuant to RCFC 68, on October 21, 2020, the Government made an offer of judgment in this
action ‘to allow judgment to be entered against defendant in the amount of $40,500,000.00, with each
party to bear its own costs, fees, and expenses,” and “[o]n October 26, 2020, pursuant to RCFC
68(a), Plaintiffs gave written notice to the Government accepting the aforementioned offer of
judgment.” ECF 41 at 1-2. Plaintiffs request “the Clerk enter final judgment in this cause in the
amount of $40,500,000.00, with each party to bear its own costs, fees, and expenses.” Id. at 2.
Plaintiffs further indicate “[u]pon entry of the requested final judgment, Plaintiffs agree to the
dismissal with prejudice of their complaint and first amended complaint.” Id. On 27 October 2020,
the parties filed a Joint Status Report notifying the Court “[d]efendant has made, and plaintiffs have
accepted, an offer of judgment,” and “[o]nce the Court enters the judgment, this matter will be
resolved.” ECF No. 42.

       The Clerk is accordingly directed to enter judgment, pursuant to Rule 68, plaintiffs recover of
and from the United States the amount of $40,500,000.00, with each party to bear its own costs, fees,
and expenses. The Clerk is also directed to enter judgment DISMISSING the complaint and first
amended complaint with prejudice.

       IT IS SO ORDERED.
Case 1:17-cv-01998-RTH Document 43 Filed 10/29/20 Page 2 of 2




                                   s/ Ryan T. Holte
                                   RYAN T. HOLTE
                                   Judge




                             -2-
